Citation Nr: 1626862	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2010, in excess of 50 percent for the period from May 17, 2010, to September 13, 2010, and in excess of 70 percent on or after September 13, 2010.  

2.  Entitlement to an effective date earlier than May 17, 2010, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to February 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a September 2011 rating decision, the RO, inter alia, denied a rating in excess of 30 percent for PTSD, and the appellant initiated an appeal.  Thereafter, in a June 2013 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent effective October 26, 2010, and granted entitlement to TDIU, also effective October 26, 2010.  The appellant appealed the rating assigned for his service-connected PTSD, as well as the effective date of the award of TDIU.  Before the matter was certified to the Board, in an August 2014 rating decision, the RO increased the rating for the appellant's service-connected PTSD to 50 percent effective May 17, 2010, and to 70 percent, effective September 13, 2010.  In addition, the RO assigned an earlier effective date of May 17, 2010, for grant of TDIU.  Under these circumstances, the issues on appeal are as set forth on the cover page of this decision.  


FINDING OF FACT

On April 4, 2016, the Board was notified by the RO that the appellant died in January 2016.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


